Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are in the application.
Priority
This application is a CIP of PCT/CN2018/000167 filed 5/9/2018 and claims priority to US CN201710355025.7 to People’s Republic of China filed 5/19/2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li Chun et al. and Kristen Buteau Deuterated drugs. 

Applicant’s claims are drawn to compounds of the formula 

    PNG
    media_image1.png
    237
    252
    media_image1.png
    Greyscale


Where in one of R1-R10 is a D. 
Scope and Content of Prior Art and the claims MPEP 2141.02 
The reference Li Chun et al discloses the deuterated form of butyl-agarofuran. See compound 12.

    PNG
    media_image2.png
    112
    132
    media_image2.png
    Greyscale
These are used as labelled compound.  

    PNG
    media_image3.png
    318
    579
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    284
    558
    media_image4.png
    Greyscale


Difference between Prior Art and Claim MPEP 2142-2413 
The difference is that the compound is deuterated at a different position of the known drug. 
However labelled deuterated drugs are known. Argofuran is a known drug  used as a anxiolytic. 
Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413

Conclusion
Claims 1-6 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



July 28, 2021.